DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The Applicant’s arguments with respect to claims #1-8 and 10-12 in the reply filed on December 30, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Liz Shipsides, Registration #57,529, on May 2, 2022.

(Claim 10: Currently Amended) The electrical readout optical sensor according to claim  1, wherein a grating period of the grating is 0.2 to 2 times an operating wavelength; and a thickness of the grating is 0.02 to 0.2 times the operating wavelength.

Allowable Subject Matter
 	Claims #1-8 and 10-12 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “the first surface is provided with a groove structure, and forms a grating; the back metal electrode layer covers the second surface of the semiconductor layer” (claim 1).
		As to claim 1, Wang et al. (US Patent Publication No. 20200044111 A1), hereafter “Wang”, teaches in FIG. 2 a back metal electrode layer 212, a semiconductor layer 206 (graphene is a zero-gap semiconductor with tunable Fermi energy), and a metal or metalloid layer 202; wherein the semiconductor layer is a main body portion and is divided into a first (top) surface and a second (bottom) surface, the metal or metalloid layer covers the first surface of the semiconductor layer, wherein the grating is a one-dimensional periodic structure (FIG. 2); wherein the metal or metalloid layer is an absorption layer (paragraph [0027]).  
However, the first surface is not provided with a groove structure forming a grating because the groove structure is instead formed in the metal or metalloid layer 202.  The back metal electrode layer 212 does not cover the second surface of the semiconductor layer 206 given that it is several layers removed.  
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829